                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

CHONG CHOE,                    )
                               )
     Plaintiff,                )
                               )
     v.                        )                              CAUSE NO.: 2:19-CV-348-TLS-JEM
                               )
UNITED STATES OF AMERICA;      )
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY; and LIBERTY )
MUTUAL COMMERCIAL MARKET,      )
                 )
                               )
     Defendants.               )

                                         OPINION AND ORDER

        This matter is before the Court on Plaintiff and Defendant United States’ Stipulation of

Dismissal without Prejudice [ECF No. 24]. 1 On July 31, 2019, Plaintiff filed his Complaint [ECF

No. 2] in Lake County, Indiana, Circuit Court, raising claims against Iqbal Singh, United States

Postal Service, State Farm Mutual Automobile Insurance, and Liberty Mutual Commercial

Market. Defendant United States Postal Service filed a Notice of Removal [ECF No. 1] to

remove this case to federal court on September 16, 2019. On October 21, 2019, United States of

America filed a Notice of Substitution [ECF No. 20] to substitute the United States of America

for Defendants Iqbal Singh and the United States Postal Service. See Kaba v. Stepp, 458 F.3d

678, 681 (7th Cir. 2006) (noting that “the United States . . . would be the proper defendant for

tort claims involving acts of the named officials within the scope of their employment”). On that

same date, Defendant United States filed a Motion to Dismiss Plaintiff’s Complaint for Failure to

State a Claim [ECF No. 21].


1
 Plaintiff also filed a Stipulation of Dismissal with Defendant Liberty Mutual Commercial Market that will be
addressed in a separate order.
        Subsequently, on November 11, 2019, the Plaintiff and Defendant United States filed a

Stipulation of Dismissal Without Prejudice [ECF No. 24]. The parties stipulated that claims

against the United States would be dismissed without prejudice, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). Stipulated dismissals under Rule 41(a)(1)(A)(ii) do not require

judicial approval. See Fed. R. Civ. P. 41(a)(1)(A)(ii) (stating that “the plaintiff may dismiss an

action without a court order by filing . . . a stipulation of dismissal signed by all parties who have

appeared”); Jenkins v. Vill. of Maywood, 506 F.3d 622, 624 (7th Cir. 2007) (noting that a

voluntary dismissal under Rule 41(a)(1) is effective upon the filing of the stipulation); McCall-

Bey v. Franzen, 777 F.2d 1178, 1185 (7th Cir. 1985) (“Rule 41(a)(1)(A)(ii) requires that the

stipulation be filed in court, and the date of filing is the date the dismissal takes effect.”).

        However, Rule 41(a) speaks in terms of dismissing an “action” but does not mention the

dismissal of individual claims. See Berthold Types Ltd. v. Adobe Sys. Inc., 242 F.3d 772, 776

(7th Cir. 2001) (noting that Rule 41(a)(1) speaks in terms of dismissing an action, not a claim).

Therefore, a stipulation for dismissal is ineffective here because the claims asserted against the

remaining Defendants are part of the same “action” as the claims against the United States that

the stipulation seeks to dismiss.

        This Court follows the reasoning set forth in Gatling v. Nickel, 275 F.R.D. 495 (E.D.

Wis. 2011), where the district court invoked Rule 41(a)(2) to dismiss individual claims—but not

the entire action—pursuant to a stipulation of the parties. The Gatling court noted the general

consensus that Rule 41(a) provides for the voluntary dismissal of an action as opposed to

individual claims. Gatling, 275 F.R.D. at 496. However, the court further stated:

        On the other hand, it should be noted that Rule 41(b), which allows a defendant to
        move for involuntary dismissal, permits the movant to request and the court to grant
        dismissal of the entire action, or particular claims. Fed. R. Civ. P. 41(b). While
        certain cases have read this dichotomy to indicate that Rule 41(a) thus does not

                                                    2
        permit dismissal of individual claims, else it would so state, see Hells Canyon
        Preservation Council v. U.S. Forest Serv., 403 F.3d 683, 689 n. 7 (9th Cir. 2005),
        it does show that Rule 41 contemplates, more generally, a court’s power to dismiss
        individual claims. Further, the cases which prohibit dismissal of individual claims
        under Rule 41(a) have tended to do so in an adversarial context, that is for example,
        the defendant opposed dismissal or the plaintiff attempted to characterize a
        dismissal as voluntary on appeal. It would seem needlessly constraining, where
        Rule 41 otherwise contemplates dismissal of individual claims, to prohibit the
        dismissal of individual claims under Rule 41(a) where both parties have stipulated
        to such. Thus, the court is satisfied that it has the power to enter an order in this
        situation.

Gatling, F.R.D. at 496. 1

        In consideration of the procedural context of this case, the Court finds that it has the

power, as the court did in Gatling, to enter an order pursuant to Rule 41(a)(2) to dismiss certain

claims. The Court further finds that dismissal of the claims against Defendant United States is

appropriate because the context in which dismissal is sought is not adversarial and there is no

prejudice to either party in allowing the dismissal. It would serve no purpose here, where the

parties have stipulated to the dismissal, to require the Plaintiff to move to amend his complaint

(or construe the stipulation as a motion to amend), for which leave would be freely granted, and

then require the Defendant to defend the new complaint.

                                           CONCLUSION

        Having construed the parties’ Stipulation for Dismissal Without Prejudice as a request for

a Court order, the Court, pursuant to Federal Rule of Civil Procedure 41(a)(2), GRANTS the

dismissal [ECF No. 24] and ORDERS that Plaintiff’s Complaint against Defendant United States



1
 Other courts have required that a plaintiff who wishes to drop some claims but not others should do so
by amending the complaint pursuant to Rule 15. See, e.g., Cedar Lake Ventures I, LLC v. Town of Cedar
Lake, Ind., No. 2:10-cv-255, 2010 WL 3927508, at *2 (N.D. Ind. Oct. 4, 2010) (converting “faulty” Rule
41(a)(2) motion into a Rule 15 motion to amend the complaint); Bibbs v. Newman, 997 F. Supp. 1174,
1177 (S.D. Ind. 1998) (“A motion to dismiss voluntarily a single claim in a multi-count complaint is more
properly treated as an amendment to the original complaint under Fed. R. Civ. P. 15(a).”).


                                                    3
of America is DISMISSED without prejudice. Because Defendant United States of America is

no longer a party to the action, the Court DENIES as moot the pending Motion to Dismiss for

Failure to State a Claim [ECF No. 21].

       SO ORDERED on November 21, 2019.

                                           s/ Theresa L. Springmann
                                           CHIEF JUDGE THERESA L. SPRINGMANN
                                           UNITED STATES DISTRICT COURT




                                              4
